Citation Nr: 0107098	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and November 1998 decisions by 
the RO.  In March 1998, the RO granted service connection for 
PTSD, and assigned a 50 percent evaluation, effective from 
February 1998.  (A subsequent rating action in August 1998 
assigned a 100 percent rating under the provisions of 
38 C.F.R. § 4.29 for hospitalization from February 26, 1998, 
then reduced the evaluation to a 50 percent schedular rating, 
effective from April 1, 1998.)  In November 1998, the RO 
denied service connection for defective hearing of the right 
ear.  

In his Notice of Disagreement received in February 1999, the 
veteran reported that he has had ringing in his right ear 
since service.  The Board interprets the veteran's statement 
as a claim of service connection for tinnitus.  Accordingly, 
this matter is referred to the RO for appropriate action.  


REMAND

In his Substantive Appeal received in February 2000, the 
veteran reported that he had undergone an audiological 
examination at the VA Medical Center (VAMC) in Delaware in 
February 1999, and that he was told that he had bilateral 
hearing loss.  While the RO requested all medical records 
from the Coatesville VAMC, it is not clear if this is the 
same medical facility referred to by the veteran.  In any 
event, the records obtained did not include any audiological 
reports.  Therefore, the RO should make another attempt to 
secure these records.  Additionally, the Board notes that the 
issue of service connection developed for appellate review 
was limited to the right ear.  However, given the veteran's 
assertion that he has bilateral hearing loss, the Board finds 
that the claim for the left ear is inextricably intertwined 
and must be developed prior to appellate review.  

Regarding the claim for a higher rating for PTSD, the Board 
notes that while the veteran was examined by VA in August 
1999, the clinical findings are somewhat inconsistent with 
the examiner's conclusion that the veteran was unemployable 
because of his PTSD.  For example, while the veteran appeared 
depressed, tense, and anxious, his thought processes were 
goal directed and there was no evidence of any psychotic 
symptoms.  He was alert, well oriented, and his insight and 
judgment were adequate.  The examiner noted that the 
veteran's symptoms worsened about two and a half years 
earlier after his girlfriend committed suicide.  The veteran 
started abusing alcohol and had problems with a supervisor at 
work.  As the current medical evidence of record does not 
provide a clear picture of the severity of the veteran's 
service-connected PTSD, the Board finds additional 
psychiatric examination should be undertaken.  

For the benefit of the psychiatric examiner, the regulation 
pertaining to PTSD is provided as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

Also, the evidence of record indicates that the veteran 
applied for Social Security disability.  However, there is 
nothing in the record to indicate whether he was awarded 
disability benefits.  Therefore, further development should 
be undertaken to determine if he is or was receiving Social 
Security disability benefits.  If so, the RO should attempt 
to obtain copies of the decision and the medical records 
relied upon to award benefits.  

Additionally, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran should be asked to 
clarify whether he is currently receiving 
or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
his claim for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
hearing loss.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
hearing loss.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for PTSD and/or hearing loss 
since his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including those records held in storage 
or archived at any Federal records 
repository.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

5.  The veteran should be afforded a VA 
audiological evaluation to determine 
whether the veteran has defective hearing 
and, if so, whether it is related to 
exposure to acoustic trauma in service or 
otherwise related to service.  The claims 
folder must be made available to the 
audiologist for review, and the examiner 
should indicate that he or she reviewed 
the file.  The audiologist should provide 
an opinion as to whether it is at least 
as likely as not that any existing 
hearing loss, if identified, was caused 
by acoustic trauma in service.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  In formulating 
a response, the examiner should utilize 
the highlighted phrase above which sets 
forth the standard of proof necessary to 
grant a claim.  If the examiner is unable 
to render any determination as to the 
etiology, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

6.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  

a.  A score on the Global Assessment 
of Functioning Scale and an analysis 
of its meaning should be provided 
for the period since February 1998.  
(Note: Multiple scores may be 
assigned during the period of the 
claim), and a discussion should be 
included of how the service-
connected PTSD alone impaired the 
veteran's social and industrial 
adaptability since February 1998.  

b.  The examiner should describe 
his/her findings in detail and 
provide a complete rationale for all 
opinions and conclusions; any 
opinion should be supported by 
reference to specific medical 
records on file.  The examiner 
should be advised that all 
manifestations covered in the rating 
schedule cited above must be 
addressed so that the Board may rate 
the veteran in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to 
the veteran's disability.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected PTSD and whether the 
audiologist has responded to all 
questions posed.  In addition, the RO 
should assure that the provisions 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  In 
determining the rating to be assigned 
PTSD, consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate or 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examinations, the letter(s) notifying him 
of the date and place of the examinations 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


